                                                           Case 2:20-cv-02291-DOC-KES Document 308 Filed 05/24/21 Page 1 of 5 Page ID #:8051



                                                                          1    SPERTUS, LANDES & UMHOFER, LLP
                                                                               Matthew Donald Umhofer (SBN 206607)
                                                                          2    Elizabeth A. Mitchell (SBN 251139)
                                                                               617 W. 7th Street, Suite 200
                                                                          3    Los Angeles, California 90017
                                                                               Telephone: (213) 205-6520
                                                                          4    Facsimile: (213) 205-6521
                                                                               mumhofer@spertuslaw.com
                                                                          5    emitchell@spertuslaw.com
                                                                          6
                                                                               Attorneys for Plaintiffs
                                                                          7
                                                                          8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                          10
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                                 LA ALLIANCE FOR HUMAN                       CASE NO. 2:20-CV-02291-DOC-KES
                                                                          12     RIGHTS, an unincorporated
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 association, JOSEPH BURK,
                                     LOS ANGELES. CA 90025




                                                                          13     HARRY TASHDJIAN, KARYN                      Assigned to Judge David O. Carter
                                                                                 PINSKY, CHARLES MALOW,
                                                                          14     CHARLES VAN SCOY, GEORGE
                                                                                 FREM, GARY WHITTER, and                     PLAINTIFFS’ BRIEF RE MAY 26,
                                                                          15     LEANDRO SUAREZ, individuals,                2021 STATUS CONFERENCE
                                                                                 Plaintiffs,
                                                                          16
                                                                                              Plaintiffs,                    Hearing: May 26, 2021
                                                                          17                                                 Time:    10:00am
                                                                                       v.                                    Court: 350 W. 1st Street
                                                                          18                                                          Los Angeles, CA 90012
                                                                                 CITY OF LOS ANGELES, a
                                                                          19     municipal entity; COUNTY OF LOS
                                                                                 ANGELES, a municipal entity; and
                                                                          20     DOES 1 through 200 inclusive,
                                                                                 Defendants.,
                                                                          21
                                                                          22                  Defendants.
                                                                          23
                                                                          24
                                                                          25         Plaintiffs LA ALLIANCE FOR HUMAN RIGHTS, et al. respectfully submit
                                                                          26   the following Brief in advance of the hearing on May 26, 2021 to raise three issues of
                                                                          27   concern to the Court and the Parties.
                                                                          28

                                                                                                                         1
                                                                                             PLAINTIFFS’ BRIEF RE MAY 26, 2021 STATUS CONFERENCE
                                                           Case 2:20-cv-02291-DOC-KES Document 308 Filed 05/24/21 Page 2 of 5 Page ID #:8052



                                                                          1          Plaintiffs LA ALLIANCE FOR HUMAN RIGHTS, et al. commend the City
                                                                          2    and County’s cooperation to reach an unprecedented agreement to provide 6,700
                                                                          3    beds within nine months (6,000 beds) and eighteen months (700 beds) respectively.
                                                                          4    The production this City has witnessed under this agreement is exceptional and
                                                                          5    demonstrates the significant success that can be achieved through cooperation of
                                                                          6    both effort and finances of our local government agencies. However, in light of the
                                                                          7    hearing scheduled for May 26, 2021, Plaintiffs wish to raise three significant issues
                                                                          8    that are apparent from Defendant City’s April 15, 2021 status report (ECF No. 267.).
                                                                          9          First, the primary purpose behind the agreement was to “house or shelter []
                                                                          10   (persons experiencing homelessness) living within 500 feet of freeway overpasses,
                                                                               underpasses and ramps within the City of Los Angeles.” (Binding Term Sheet ¶ 1,
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   June 18, 2020, ECF No. 136; Memorandum of Understanding ¶ III(A), Oct. 13,
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   2020, ECF No. 185-1.) The secondary purpose of the agreement was “to give
                                                                          14   priority to providing housing or shelter to [] (persons experiencing homelessness
                                                                          15   aged) 65+” and “other vulnerable (persons experiencing homelessness)” within City
                                                                          16   limits. (Id.) This agreement was indeed a response to the Court’s Preliminary
                                                                          17   Injunction which ordered “individuals experiencing homelessness camped within
                                                                          18   500 feet of an overpass, underpass, or ramp [] be offered housing . . . and
                                                                          19   subsequently humanely relocated at least 500 feet away from such areas.”
                                                                          20   (Preliminary Injunction ¶ III, May 22, 2020, ECF No. 123.) However, the City’s
                                                                          21   report noted that out of the 6,195 beds developed under this agreement, only 396
                                                                          22   individuals served were within 500 feet of a freeway. (COVID-19 Homelessness
                                                                          23   Roadmap, City-County MOU, Interventions Open and Occupiable on April 16,
                                                                          24   2021, Apr. 15, 2021, ECF No. 267-1; COVID-19 Homelessness Roadmap Quarterly
                                                                          25   Reporter, Quarter Ending March 31, 2021 at 5, Apr. 15, 2021, ECF No. 267-2.)
                                                                          26   Given that the estimate of individuals in encampments within 500 feet of freeway
                                                                          27   overpasses, underpasses, and ramps within the City of Los Angeles is approximately
                                                                          28   3,100 (City’s Alternative Plan to Address Persons Experiencing Homelessness at 8.

                                                                                                                          2
                                                                                            PLAINTIFFS’ BRIEF RE MAY 26, 2021 STATUS CONFERENCE
                                                           Case 2:20-cv-02291-DOC-KES Document 308 Filed 05/24/21 Page 3 of 5 Page ID #:8053



                                                                          1    ECF No. 123-1), only 12.8% of individuals experiencing homelessness are being
                                                                          2    served by these new projects which were intended to specifically serve that
                                                                          3    population. It is also unclear why 1,343 “other (persons experiencing
                                                                          4    homelessness),” not identified by one of the three target categories, have been served
                                                                          5    by this agreement, yet only 396 individuals leaving near freeways, and only 601
                                                                          6    persons experiencing homelessness aged 65 and older have been served. This
                                                                          7    appears to be a material breach of the agreement between Defendant City, Defendant
                                                                          8    County, and the Court.
                                                                          9          Second there are ten (10) Project Roomkey hotels included in the bed count,
                                                                          10   representing 1,464 beds. (COVID-19 Homelessness Roadmap, City-County MOU,
                                                                               Interventions Open and Occupiable on April 16, 2021, Apr. 15, 2021, ECF No. 267-
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   1.) However, these are expenses which are—or should be—reimbursed by the
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   federal government. As of March 2021, the City had failed to request tens millions
                                                                          14   of dollars in reimbursement from the Federal Emergency Management Agency
                                                                          15   (FEMA), 1 even though the federal government increased the reimbursement
                                                                          16   percentage to 100% through September, 2021. 2 It remains unclear whether FEMA
                                                                          17   reimbursement has been, or will be, requested for these projects. If the City is not
                                                                          18   reimbursed by FEMA for these projects, the City is wasting valuable funds
                                                                          19   desperately needed for homeless housing. If the City is being reimbursed by FEMA,
                                                                          20   the City should not also be reimbursed by the County. (See City-County
                                                                          21
                                                                          22
                                                                          23         1
                                                                                        Benjamin Oreskes, et al., L.A. is entitled to federal aid to put homeless people
                                                                               in hotels. It hasn’t asked for any yet, Los Angeles Times (Mar. 3, 2021, 4:28 PM),
                                                                          24   https://www.latimes.com/homeless-housing/story/2021-03-03/la-slow-submit-fema-
                                                                               aid-paperwork-homeless-hotels.
                                                                          25
                                                                                     2
                                                                                       Joseph R. Biden, Jr., Memorandum to Extend Federal Support to Governors’
                                                                          26   Use of the National Guard to Respond to COVID-19 and to Increase Reimbursement
                                                                               and Other Assistance Provided to States, The White House Office of
                                                                          27   Communications (Jan. 21, 2021), https://www.whitehouse.gov/briefing-
                                                                               room/presidential-actions/2021/01/21/extend-federal-support-to-governors-use-of-
                                                                          28   national-guard-to-respond-to-covid-19-and-to-increase-reimbursement-and-other-
                                                                               assistance-provided-to-states/.
                                                                                                                          3
                                                                                            PLAINTIFFS’ BRIEF RE MAY 26, 2021 STATUS CONFERENCE
                                                           Case 2:20-cv-02291-DOC-KES Document 308 Filed 05/24/21 Page 4 of 5 Page ID #:8054



                                                                          1    Memorandum of Understanding at 4, Oct. 13, 2020, ECF No. 185-1 (The purpose of
                                                                          2    the MOU is “[t]o assist CITY with funding services . . . .”).) It is also unclear
                                                                          3    whether these beds will continue to exist past September, 2021, when FEMA
                                                                          4    reimbursement is no longer an option. To the extent these beds are being “double
                                                                          5    counted,” they should be removed from the list of projects under the City and
                                                                          6    County’s Memorandum of Understanding, in which case the City is in material
                                                                          7    breach of the agreement between Defendant City, Defendant County, and the Court.
                                                                          8          Third, the City reports 3,000 “Rapid Rehousing/Shared Housing” scattered
                                                                          9    site beds which are “in process” but have only served 385 total persons experiencing
                                                                          10   homelessness. (COVID-19 Homelessness Roadmap Quarterly Report, Quarter
                                                                               Ending March 31, 2021 at 1, Apr. 15, 2021, ECF No. 267-2.) Yet in a separate
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   submission the City reports only 644 Rapid Rehousing/Shared Housing beds “in
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   process” (COVID-19 Homelessness Roadmap, City-County MOU, Interventions
                                                                          14   Open and Occupiable on April 16, 2021, Apr. 15, 2021, ECF No. 267-1.)
                                                                          15   Presumably, the City will explain the difference in the two reportable numbers at the
                                                                          16   upcoming hearing. However, the accountability for use of these “beds” is in
                                                                          17   question as no physical structure may be verified and, upon information and belief,
                                                                          18   LAHSA will not disclose identifying information for individuals utilizing the
                                                                          19   vouchers. Furthermore, the MOU between these parties permits rental assistance,
                                                                          20   including rapid rehousing, “but only for the duration of the assistance.” (City-
                                                                          21   County Memorandum of Understanding at 4, Oct. 13, 2020, ECF No. 185-1.)
                                                                          22   Therefore, because only 385 persons experiencing homelessness have been served to
                                                                          23   date (City of Los Angeles Quarterly Status Report, ECF No. 267-2), only 385 beds
                                                                          24   should be counted, not 644.
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                           4
                                                                                            PLAINTIFFS’ BRIEF RE MAY 26, 2021 STATUS CONFERENCE
                                                                                              Case 2:20-cv-02291-DOC-KES Document 308 Filed 05/24/21 Page 5 of 5 Page ID #:8055



                                                                                                                         1          Plaintiffs are not parties to the agreement discussed herein, and were not
                                                                                                                         2    involved in negotiating the terms thereof. However, Plaintiffs are interested in
                                                                                                                         3    seeing the project’s success to the extent it means more housing and shelter for
                                                                                                                         4    individuals on the street, and the safe and humane relocation from dangerous and
                                                                                                                         5    unhealthy encampments.
                                                                                                                         6
                                                                                                                         7    Dated: May 24, 2021             Respectfully submitted,
                                                                                                                         8
                                                                                                                         9
                                                                                                                         10                                   /s/ Elizabeth A. Mitchell
                                                                                                                                                              SPERTUS, LANDES & UMHOFER, LLP
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                                                         11                                   Matthew Donald Umhofer (SBN 206607)
Spertus, Landes & Umhofer, LLP




                                                                                                                                                              Elizabeth A. Mitchell (SBN 251139)
                                                                                                                         12
                                                                                1990 SOUTH BUNDY DR., SUITE 705




                                                                                                                                                              Attorneys for Plaintiffs
                                                                                    LOS ANGELES. CA 90025




                                                                                                                         13
                                                                                                                         14
                                                                                                                         15
                                                                                                                         16
                                                                                                                         17
Spertus, Landes & Umhofer, LLP




                                                                                                                         18
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                                                         19
                                     LOS ANGELES. CA 90025




                                                                                                                         20
                                                                                                                         21
                                                                                                                         22
                                                                                                                         23
                                                                                                                         24
                                                                                                                         25
                                                                                                                         26
                                                                                                                         27
                                                                                                                         28

                                                                                                                                                                         5
                                                                                                                                           PLAINTIFFS’ BRIEF RE MAY 26, 2021 STATUS CONFERENCE
